[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The motion to strike the second count is granted. See Stowev. Smith, 184 Conn. 194 (1981).
The motion to strike the fourth and fifth counts is granted. To the extent those counts purport to assert causes of action for negligent or reckless concealment, they fail to allege cognizable causes of action. To the extent those counts allege causes of action for misrepresentation, they are duplicative of counts seven and eight.
Diamond v. Marcinek, 32 Conn. App. 828, cert. denied, CT Page 5985228 Conn. 915, 636 A.2d 846 (1993), on which the plaintiff relies held only that the remedy of recission for breach of contract was appropriate because of, inter alia, the defendant's negligent concealment. That case did not hold that negligent concealment constituted an independent cause of action.
The motion to strike the sixth count is denied, the court assuming, as do the defendants on page 6, note 1, of their brief, that plaintiffs reference in paragraph 14 to paragraph 12 is intended to be to paragraph 11.
The motion to strike the tenth count is denied.
Bruce  L. Levin Judge of the Superior Court